
	
		II
		112th CONGRESS
		2d Session
		S. 3219
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2012
			Mr. Sanders (for
			 himself, Mrs. Boxer, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To restrict conflicts of interest on the boards of
		  directors of Federal reserve banks, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Reserve Independence
			 Act.
		2.FindingsCongress finds the following:
			(1)In October 2011, the Government
			 Accountability Office found the following:
				(A)Allowing members
			 of the banking industry to both elect and serve on the boards of directors of
			 Federal reserve banks poses reputational risks to the Federal Reserve
			 System.
				(B)Eighteen former
			 and current members of the boards of directors of Federal reserve banks were
			 affiliated with banks and companies that received emergency loans from the
			 Federal Reserve System during the financial crisis.
				(C)Many of the
			 members of the boards of directors of Federal reserve banks own stock or work
			 directly for banks that are supervised and regulated by the Federal Reserve
			 System. These board members oversee the operations of the Federal reserve
			 banks, including salary and personnel decisions.
				(D)Under current
			 regulations, members of a board of directors of a Federal reserve bank who are
			 employed by the banking industry or own stock in financial institutions can
			 participate in decisions involving how much interest to charge to financial
			 institutions receiving loans from the Federal Reserve System, and the approval
			 or disapproval of Federal Reserve credit to healthy banks and banks in
			 hazardous condition.
				(E)Twenty-one
			 members of the boards of directors of Federal reserve banks were involved in
			 making personnel decisions in the division of supervision and regulation under
			 the Federal Reserve System.
				(F)The Federal
			 Reserve System does not publicly disclose when it grants a waiver to its
			 conflict of interest regulations.
				(2)Allowing
			 currently employed banking industry executives to serve as directors on the
			 boards of directors of Federal reserve banks is a clear conflict of interest
			 that must be eliminated.
			(3)No one who works
			 for or invests in a firm receiving direct financial assistance from the Federal
			 Reserve System should be allowed to sit on any board of directors of a Federal
			 reserve bank or be employed by the Federal Reserve System.
			3.End conflicts of
			 interest
			(a)Class A
			 membersThe tenth undesignated paragraph of section 4 of the
			 Federal Reserve Act (12 U.S.C. 302) (relating to Class A) is amended by
			 striking chosen by and be representative of the stockholding
			 banks and inserting designated by the Board of Governors of the
			 Federal Reserve System, from among persons who are not employed in any capacity
			 by a stockholding bank.
			(b)Class
			 BThe eleventh undesignated paragraph of section 4 of the Federal
			 Reserve Act (12 U.S.C. 302) (relating to Class B) is amended by striking
			 be elected and inserting be designated by the Board of
			 Governors of the Federal Reserve System.
			(c)Limitations on
			 boards of directorsThe
			 fourteenth and fifteenth undesignated paragraphs of section 4 of the Federal
			 Reserve Act (12 U.S.C. 303) (relating to Class B and Class C, respectively) are
			 amended to read as follows:
				
					No employee of a bank holding company or
				other entity regulated by the Board of Governors of the Federal Reserve System
				may serve on the board of directors of any Federal reserve bank.
					No employee
				of the Federal Reserve System or board member of a Federal reserve bank may own
				any stock or invest in any company that is regulated by the Board of Governors
				of the Federal Reserve System, without
				exception.
					.
			4.Reports to
			 CongressThe Comptroller
			 General of the United States shall report annually to Congress beginning 1 year
			 after the date of enactment of this Act to make sure that the provisions in
			 this Act are followed.
		
